The Attorney             General of Texas
                           March        9,    1981


  Mr.Willie L. Scott                               Opinion No. MW-300
 Major General, TexARNG
 The Adjutant General                              Re: Whether teacher who voluntarily
 Camp Mabry - P. 0. Box 5218                       attends military training is entitled to
 Austin, Texas 78763                               paid leave under article 5765, V.T.C.S.

 Dear Mr. Scott:

        You have requested our opinion as to whether, under the circumstances
 set forth below, article 5765, V.T.C.S., affords a public school teacher a
 right to 15 days of paid military leave from her teaching duties.          The
 employee in question is an enlisted member of the Air National Guard (ANG)
 who desired a commission in the ANG and applied for acceptance in a six-
 week ANG pre-commissioning       course. She was accepted and orders were
 issued regarding her attendance.   She then applied to her school district for,
 among other things, 15 days of paid military leave to cover part of the period
 during which she would be absent from her teaching duties because of the
 training.  The district denied this request on the ground that because she
 volunteered for the training, she was not entitled to paid military leave.

         Article 5765, V.T.C.S., provides in pertinent          part as follows:

                  Section 7.      (a) AIL . . employees. . . of any. . .
              political subdivision. . . who shall be members of the
              State Military Forces, or members of any of the
              Reserve Components of the Armed Forces, shall be
              entitled to leave of absence from their respective
              duties without loss of. . . salary on all days w
              which they shall be engaged in authorized trainmg or
              duty ordered or authorized by proper authority, for
              not to exceed fifteen (15) davs m anv one calendar
              year. (Emphasis added).

         In Attorney General Opinion MW-240 (1980), we held that because
. article 5765 entitles a teacher to a leave of absence without loss of salary
  on days during which he is engaged in military duty, not to exceed 15 days in
  a calendar year, a teacher who is so engaged may not be required to pay for
  a substitute employed by the school district during that time. The opinion
  did not differentiate  between instances in which a teacher is ordered to
  perform military duty and those in which he volunteers for duty.




                                   P-        957
                                                                                            .


                                                                                                ‘,

Mr. Willie L. Scott   - Page Two




       In our view, the answer to your question depends entirely upon the construction
placed upon the underlined portion of article 5765. It is well established that statutory
language will be given literal effect when it is unambiguous and it embodies a definite
meaning, and when there is nothing which indicates that the legislature meant anything
other than what it apparently said. Brazes River Authority v. City of Graham, 354
S.W.2d 99 (Tex. 1961). We think this rule is clearly applicable here. We therefore
reach the following conclusions: (1) an employee’s right to a leave of absence does not
depend upon whether the employee voluntarily requests military training or duty, but
exists if the training or duty is ordered or authorized by proper authority; (2) “proper
authority” refers to those with the requisite authority to order or authorize members
of the state military forces or the reserve components of the armed forces to engage
in authorized military training or duty.

      A copy of the orders which was submitted with this opinion request indicates that
these orders were issued by a representative of the Adjutant General on his behalf. In
our opinion the Adjutant General is unquestionably a “proper authority” within article
5765. Accordingly, because in this instance the military training was ordered and
authorized by proper authority, we conclude that the employee is entitled to a paid
leave of absence from her teaching duties for not to exceed 15 days per calendar year.

                                    SUMMARY

                Article 5765, V.T.C.S., affords a public school teacher the
            right to a leave of absence from teaching duties without loss of
            salary on days during which the teacher is engaged in authorized
            military training or duty which is ordered or authorized by
            proper authority, not to exceed 15 days in any one calendar
            year, without regard to whether the employee voluntarily
            requests the training or duty. The Adjutant General is a “proper
            authority” within article 5765.




                                             MARK      WHITE
                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General




                                        p.   958
         ,

     .       .

c

.’
                 Mr. Willie L. Scott       - Page Three




                 APPROVED:
                 OPINION COMMlTTEE

                 Susan L. Garrison, Chairman
                 Jon Bible
                 Rick Gilpin
                 Barbara Marquardt
                 Bruce Youngblood




                                       .




                                                          p.   959